Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 20 March 1801
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



Washington Mar. 20. 1801.

How many hard struggles, my dear friend, would it save me, had I really parted with my last vice on the 3d. of March. I thought you had known me better: but as you do not, I must endeavor to conceal, if I cannot eradicate, what remains amiss.
I recommended to the Secretary at war your proposition on the subject of clothing. he wishes to avail himself of it and has instructed the proper agent to apply to you on the subject. my respects & good wishes attend Made. Dupont and your other precious relations. their personal merit gives them a double right to my esteem. to yourself health, happiness & my sincere affections.

Th: Jefferson

